DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 10, 13-14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,890,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent render obvious the claims of the current application.
US Application 17/115,531
US Patent No. 10,890,995
Claim 1: A display device comprising: an active area and a non-active area; a light emitting element including a first electrode, second electrode, and a light emitting layer arranged between thsecond electrode; a plurality of gate lines disposed in the active area and arranged in a first direction; a plurality of data lines disposed in the active area and arranged in a second direction different from the first direction; a plurality of data link lines connected to the plurality of data lines; an encapsulation layer on th
Claim 17: A display device comprising: an active area and a non-active area; an anode electrode, a cathode electrode, and a light emitting layer arranged between the anode electrode and the cathode electrode; a plurality of data lines arranged in the active area; a plurality of data link lines connected to the plurality of data lines; an encapsulation layer arranged on the cathode electrode and having at least one organic layer and at least one inorganic layer; a touch sensor having a plurality of driving touch electrodes and a plurality of sensing touch electrodes arranged on the encapsulation layer; a plurality of driving touch lines arranged on a side surface of the encapsulation layer and applying driving signals to the plurality of driving touch electrodes, wherein the plurality of driving touch lines overlap a first portion of the cathode electrode in the non-active area; and a plurality of sensing touch lines connected to the plurality of sensing touch electrodes and receiving sensing signals from the plurality of sensing touch electrodes, wherein the plurality of sensing touch lines overlap a second portion of the cathode electrode in the non-active area, wherein a dam is formed in the non-active area to prevent the encapsulation layer from collapsing, and at least one of the plurality of data link lines overlaps at least one of the plurality of driving touch lines and the dam in the non-active area, wherein in the non-active area, none of the plurality of sensing touch lines overlaps any of the plurality of data link lines, wherein the plurality of driving touch electrodes are arranged in a same direction as the plurality of the data lines, wherein a plurality of data pads are arranged to electrically connect the plurality of data link lines, wherein a plurality of driving touch pads are arranged to electrically connect the plurality of driving touch lines, and a first group and a second group of the plurality of driving touch pads are arranged at both outer sides of the plurality of data pads, wherein a plurality of sensing touch pads are arranged to electrically connect the plurality of sensing touch lines, and are arranged at an outer side of the first group or the second group of the plurality of driving touch pads, and wherein each outer side is a side facing a direction parallel to an adjacent side of the active area and away from a center axis of the display device. (Note that if two elements overlap, an observer is always inherently able to create a cross-section in which the elements overlap vertically, as this merely requires an adjustment in perspective.)
Claim 2: wherein the plurality of driving touch lines apply driving signals to the plurality of driving touch electrodes, and wherein the plurality of sensing touch lines receive sensing signals from the plurality of sensing touch electrodes.
Claim 17: a plurality of driving touch lines arranged on a side surface of the encapsulation layer and applying driving signals to the plurality of driving touch electrodes, wherein the plurality of driving touch lines overlap a first portion of the cathode electrode in the non-active area; and a plurality of sensing touch lines connected to the plurality of sensing touch electrodes and receiving sensing signals from the plurality of sensing touch electrodes
Claim 3: wherein a dam is disposed in the non-active area, and wherein at least one of the plurality of driving touch lines overlaps with at least one of the plurality of data link lines and the dam in the non-active area.
Claim 17: wherein a dam is formed in the non-active area to prevent the encapsulation layer from collapsing, and at least one of the plurality of data link lines overlaps at least one of the plurality of driving touch lines and the dam in the non-active area
Claim 8: wherein the plurality of sensing touch lines are arranged to not overlap the plurality of data link lines.
Claim 17: wherein in the non-active area, none of the plurality of sensing touch lines overlaps any of the plurality of data link lines
Claim 10: wherein the first electrode is an anode electrode, and the second electrode is a cathode electrode.
Claim 17: A display device comprising: an active area and a non-active area; an anode electrode, a cathode electrode
Claim 13: A display device comprising: an active area and a non-active area; a light emitting element including a common electrode; a plurality of gate lines and a plurality of data lines disposed in the active area and arranged to intersect, respectively; a plurality of data link lines connected to the plurality of data lines; an encapsulation layer on the common electrode, the encapsulation layer including at least one organic layer and at least one inorganic layer; a touch sensor on the encapsulation layer, the touch sensor including a plurality of driving touch electrodes arranged as the plurality of data lines, and a plurality of sensing touch electrodes arranged as the plurality of gate lines; a plurality of driving touch lines connected to the plurality of driving touch electrodes, the plurality of driving touch lines overlapping with a first portion of the common electrode in the non-active area; and a plurality of sensing touch lines connected to the plurality of sensing touch electrodes, the plurality of sensing touch lines overlapping with a second portion of the common electrode in the non-active area, wherein at least one of the plurality of driving touch lines vertically overlaps with at least one of the plurality of data link lines in a cross-sectional view.
Claim 17: A display device comprising: an active area and a non-active area; an anode electrode, a cathode electrode, and a light emitting layer arranged between the anode electrode and the cathode electrode; a plurality of data lines arranged in the active area; a plurality of data link lines connected to the plurality of data lines; an encapsulation layer arranged on the cathode electrode and having at least one organic layer and at least one inorganic layer; a touch sensor having a plurality of driving touch electrodes and a plurality of sensing touch electrodes arranged on the encapsulation layer; a plurality of driving touch lines arranged on a side surface of the encapsulation layer and applying driving signals to the plurality of driving touch electrodes, wherein the plurality of driving touch lines overlap a first portion of the cathode electrode in the non-active area; and a plurality of sensing touch lines connected to the plurality of sensing touch electrodes and receiving sensing signals from the plurality of sensing touch electrodes, wherein the plurality of sensing touch lines overlap a second portion of the cathode electrode in the non-active area, wherein a dam is formed in the non-active area to prevent the encapsulation layer from collapsing, and at least one of the plurality of data link lines overlaps at least one of the plurality of driving touch lines and the dam in the non-active area, wherein in the non-active area, none of the plurality of sensing touch lines overlaps any of the plurality of data link lines, wherein the plurality of driving touch electrodes are arranged in a same direction as the plurality of the data lines, wherein a plurality of data pads are arranged to electrically connect the plurality of data link lines, wherein a plurality of driving touch pads are arranged to electrically connect the plurality of driving touch lines, and a first group and a second group of the plurality of driving touch pads are arranged at both outer sides of the plurality of data pads, wherein a plurality of sensing touch pads are arranged to electrically connect the plurality of sensing touch lines, and are arranged at an outer side of the first group or the second group of the plurality of driving touch pads, and wherein each outer side is a side facing a direction parallel to an adjacent side of the active area and away from a center axis of the display device. (Note that if two elements overlap, an observer is always inherently able to create a cross-section in which the elements overlap vertically, as this merely requires an adjustment in perspective.)
Claim 14: wherein the light emitting element further includes a pixel electrode, and a light emitting layer arranged between the pixel electrode and the common electrode.
Claim 17: a light emitting layer arranged between the anode electrode and the cathode electrode
Claim 18: wherein the plurality of sensing touch lines are arranged to not overlap the plurality of data link lines.
Claim 17: wherein in the non-active area, none of the plurality of sensing touch lines overlaps any of the plurality of data link lines



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0040672 A1 (“Park”) in view of US 2014/0253499 A1 (“Lee”) and US 2019/0103443 A1 (“Kim”).
Regarding claim 1, Park teaches a display device (Abstract; Fig. 1A, 5) comprising:
an active area (Fig. 5 at DA) and a non-active area (Fig. 5 at NDA);
a light emitting element including a first electrode (Fig. 8 at AE), a second electrode (Fig. 8 at CE), and a light emitting layer arranged between the first electrode and the second electrode (Fig. 8 at EML);
a plurality of gate lines disposed in the active area and arranged in a first direction (Fig. 5 at GL);
a plurality of data lines disposed in the active area and arranged in a second direction different from the first direction (Fig. 5 at DL);
a plurality of data link lines connected to the plurality of data lines (Fig. 5: between DL and DL-P);
an encapsulation layer on the second electrode, the encapsulation layer including at least one organic layer and at least one inorganic layer ([27], [98], [134], [162]; Fig. 13A at TFE, CE);
a touch sensor on the encapsulation layer, the touch sensor including a plurality of vertical (TE1) touch electrodes arranged in the second direction as the plurality of data lines, and a plurality of horizontal (TE2) touch electrodes arranged in the first direction as the plurality of gate lines ([27], [98], [162]; Figs. 9, 13A);
a plurality of touch lines connected to the plurality of vertical (TE1) touch electrodes (Fig. 9 at SL1: between lower TE1 and PD-TSU); and
a plurality of touch lines connected to the plurality of horizontal (TE2) touch electrodes (Fig. 9 at SL2: between TE2 and PD-TSU),
wherein at least one of the plurality of TE1 touch lines vertically overlaps at least one of the plurality of data link lines in a cross-sectional view (Figs. 5 and 9: these Figures show different layers of the device, which taken together indicate that a cross-sectional side view of the device would show vertical overlap of the elements).
Park does not expressly teach that the TE1 electrodes are driving touch electrodes connected to driving touch lines, and that the TE2 electrodes are sensing touch electrodes connected to sensing touch lines. Lee teaches that mutual capacitance touch electrodes may be driven as driving vertical touch electrodes and sensing horizontal electrodes ([74]). The suggestion and motivation to modify the teaching of Park by the teaching of Lee is present as both teach similar shaped touch electrodes, and Park does teach that the touch electrodes may be driven as mutual capacitance touch electrodes ([136]). Thus, before the effective filing date of the current application, the combination of Park and Lee would have rendered obvious, to one of ordinary skill in the art, the limitations of the touch sensor including a plurality of driving touch electrodes arranged in the second direction as the plurality of data lines, and a plurality of sensing touch electrodes arranged in the first direction as the plurality of gate lines; a plurality of driving touch lines connected to the plurality of driving touch electrodes; and a plurality of sensing touch lines connected to the plurality of sensing touch electrodes, wherein at least one of the plurality of driving touch lines vertically overlaps at least one of the plurality of data link lines in a cross-sectional view.
Park does not teach that the plurality of TE1 touch lines overlap a first portion of the second electrode in the non-active area and that the plurality of TE2 touch lines overlap a second portion of the second electrode in the non-active area. However, Kim teaches that a cathode electrode extends into the non-active area where it overlaps touch lines ([102]; Fig. 5, Fig. 6 at CE, SL). The suggestion to modify the teaching of Park by the teaching of Kim is present as both teach similar touch displays with similar configurations of touch electrodes, touch lines, and pads, including a cathode electrode. The motivation is to simplify manufacturing technique by applying the cathode electrode in a single layer over the substrate. Thus, the combination of Park and Kim would have rendered obvious, to one of ordinary skill in the art, the limitation that the plurality of TE1 touch lines overlap a first portion of the second electrode in the non-active area and that the plurality of TE2 touch lines overlap a second portion of the second electrode in the non-active area. Furthermore, taking into account the combination of Park and Lee as explained above, before the effective filing date of the current application, the combination of Park, Kim, and Lee would have rendered obvious, to one of ordinary skill in the art, the limitations of the plurality of driving touch lines overlapping with a first portion of the second electrode in the non-active area and the plurality of sensing touch lines overlapping with a second portion of the second electrode in the non-active area.
Regarding claim 2, Park does not expressly teach that the TE1 electrodes are driving touch electrodes connected to driving touch lines that are applying driving signals, and that the TE2 electrodes are sensing touch electrodes connected to sensing touch lines. Lee teaches that mutual capacitance touch electrodes may be driven as driving vertical touch electrodes and sensing horizontal electrodes ([74]). The suggestion and motivation to modify the teaching of Park by the teaching of Lee is present as both teach similar shaped touch electrodes, and Park does teach that the touch electrodes may be driven as mutual capacitance touch electrodes ([136]). Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the plurality of driving touch lines apply driving signals to the plurality of driving touch electrodes, and wherein the plurality of sensing touch lines receive sensing signals from the plurality of sensing touch electrodes. 
Regarding claim 3, Park does not expressly teach wherein a dam is disposed in the non-active area, and wherein at least one of the plurality of driving touch lines overlaps at least one of the plurality of data link lines and the dam in the non-active area. However, Kim discloses wherein a dam is formed in the non-active area ([134]; element DPP surrounds the display area and prevents the encapsulation layer from collapsing), and wherein at least one of the plurality of vertical touch lines overlaps at least one of the plurality of data link lines and the dam in the non-active area ([134], Figs. 2, 3, 6: the encapsulation layer extends throughout the display area up to the embodiment with the surrounding dam, which means that vertical touch lines SL2-1, SL2-2, SL2-3, SL2-4 on the bottom of Fig. 3 overlap with the encapsulation layer and the dam, and also overlap with at least one data link line as shown in Fig. 2). The suggestion to modify the teaching of Park (particularly the embodiment of Figs. 2A-2B) by the teaching of Kim is present as both teach similar touch displays with similar configurations of encapsulation layer, touch electrodes, touch lines, and pads (Park Figs. 5, 9: the vertical touch lines shown at the bottom of Fig. 9 and the data link lines shown in the bottom of Fig. 5). The motivation is to manufacture the encapsulation layer in such a way that it has sufficient support, and also to be able to apply materials in single layers over the substrate. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations wherein a dam is formed in the non-active area, and wherein at least one of the plurality of driving touch lines overlaps at least one of the plurality of data link lines and the dam in the non-active area.
Regarding claim 4, Park further teaches wherein a plurality of data pads are disposed in the non-active area and electrically connected to the plurality of data link lines (Fig. 5 at PD-DPD), wherein a plurality of TE1 touch pads are disposed in the non-active area and electrically connected to the plurality of TE1 touch lines (Fig. 9 at left PD-TSU), and wherein a plurality of TE2 touch pads are disposed in the non-active area and electrically connected to the plurality of TE2  touch lines (Fig. 9 at right PD-TSU). As explained regarding the parent claim above, the combination of Park and Lee renders obvious that the SL1 touch lines are driving touch lines, and the SL2 touch lines are sensing touch lines. Likewise, the combination of Park and Lee renders obvious that the TE1 touch pads are driving touch pads and the TE2 touch pads are sensing touch pads. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations wherein a plurality of data pads are disposed in the non-active area and electrically connected to the plurality of data link lines, wherein a plurality of driving touch pads are disposed in the non-active area and electrically connected to the plurality of driving touch lines, and wherein a plurality of sensing touch pads are disposed in the non-active area and electrically connected to the plurality of sensing touch lines.
Regarding claim 5, Park does not expressly teach wherein the plurality of driving touch pads include a first group arranged adjacent to a first portion of the plurality of data pads, and a second group arranged adjacent to a second portion of the plurality of data pads. However, Kim teaches wherein the plurality of vertical touch pads include a first group arranged adjacent to a first portion of the plurality of data pads (Fig. 3 at pads connected to SL2-1, SL2-2 on bottom to the left of DP-PD), and a second group arranged adjacent to a second portion of the plurality of data pads (Fig. 3 at SL2-3, SL2-4 at bottom to the immediate right of DP-PD). The suggestion to modify the teaching of Park by the teaching of Lee is present as both teach similar touch displays with similar configurations of encapsulation layer, touch electrodes, touch lines, and pads (Park Figs. 5, 9). The motivation is design choice regarding rearrangement of parts (MPEP 2144.04(VI)(C). As explained regarding the parent claims above, the combination of Park and Lee renders obvious that the vertical touch lines are driving touch lines. Similarly, Park and Lee render obvious that the vertical touch pads are driving touch pads. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the plurality of driving touch pads include a first group arranged adjacent to a first portion of the plurality of data pads, and a second group arranged adjacent to a second portion of the plurality of data pads.
Regarding claim 6, Kim further teaches wherein the plurality of horizontal electrode connected touch pads are arranged at an outer side of at least one of the first group or the second group (Fig. 3 at touch pads connected to SL1-1 to SL1-5). As explained regarding the parent claims above, the combination of Park and Lee renders obvious that the touch lines connected to the horizontal electrode rows are sensing touch lines. Likewise, the combination of Park and Lee renders obvious that the touch pads connected to the touch lines connected to the horizontal electrode rows are sensing touch pads. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the plurality of horizontal electrode connected touch pads are arranged at an outer side of at least one of the first group or the second group.
Regarding claim 7, Park does not expressly teach wherein the first portion of the second electrode in the non-active area overlaps with the plurality of driving touch lines and the plurality of data link lines. However Kim teaches that the first portion of the cathode electrode in the non-active area overlaps with the plurality of driving touch lines ([102]; Fig. 5, Fig. 6 at CE, SL). Furthermore, because Kim teaches that the cathode electrode extends across the non-active area ([145]; Fig. 6 at CE), and teaches a plurality of data link lines in the non-active area (Fig. 2), Kim also renders obvious that the first portion of the cathode electrode overlaps with the plurality of data link lines. The suggestion to modify the teaching of Park by the teaching of Kim is present as both teach similar touch displays with similar configurations of touch electrodes, touch lines, and pads. The motivation is to simplify manufacturing technique by applying the cathode electrode in a single layer over the substrate. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the first portion of the second electrode in the non-active area overlaps with the plurality of driving touch lines and the plurality of data link lines.
Regarding claim 8, Park further teaches wherein the plurality of sensing touch lines are arranged to not overlap the plurality of data link lines (Figs. 5, 9).
Regarding claim 10, Park further teaches wherein the first electrode is an anode (Fig. 8 at AE) electrode, and the second electrode is a cathode electrode (Fig. 8 at CE).
Regarding claim 11, Park further teaches wherein the plurality of driving touch lines include a first set that overlaps the plurality of data link lines, and a second set that does not overlap the plurality of data link lines (Fig. 9: the bottom set of touch lines overlaps the data link lines, while the top set of touch lines (that also runs along the side) does not overlap the data link lines; the data link lines may be seen in Fig. 5 ).
Regarding claim 12, Park does not expressly teach wherein among the plurality of driving touch pads and the plurality of sensing touch pads, the plurality of driving touch pads are arranged closer to the plurality of data pads than the plurality of sensing touch pads are arranged to the plurality of data pads. However, Kim teaches wherein among the plurality of vertical touch pads and the plurality of touch pads connected to horizontal row electrodes, the plurality of vertical touch pads are arranged closer to the plurality of data pads than the plurality of horizontal electrode connected touch pads are arranged to the plurality of data pads (Figs. 2, 3). As explained regarding the parent claims above, the combination of Park and Lee renders obvious that the vertical touch lines are driving touch lines and that the touch lines connected to the horizontal electrode rows are sensing touch lines. Similarly, Park and Lee render obvious that the vertical touch pads are driving touch pads and that that the touch pads connected to the touch lines connected to the horizontal electrode rows are sensing touch pads. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations wherein among the plurality of driving touch pads and the plurality of sensing touch pads, the plurality of driving touch pads are arranged closer to the plurality of data pads than the plurality of sensing touch pads are arranged to the plurality of data pads.
Regarding claim 13, Park teaches a display device (Abstract; Fig. 1A, 5) comprising:
an active area (Fig. 5 at DA) and a non-active area (Fig. 5 at NDA);
a light emitting element (Fig. 8 at OLED) including a common electrode ([132]; Fig. 8 at CE);
a plurality of gate lines and a plurality of data lines disposed in the active area and arranged to intersect, respectively (Fig. 5 at GL, DL);
a plurality of data link lines connected to the plurality of data lines (Fig. 5: between DL and DL-P);
an encapsulation layer on the common electrode, the encapsulation layer including at least one organic layer and at least one inorganic layer ([27], [98], [134], [162]; Fig. 13A at TFE, CE);
a touch sensor on the encapsulation layer, the touch sensor including a plurality of vertical (TE1) touch electrodes arranged as the plurality of data lines, and a plurality of horizontal (TE2) touch electrodes arranged as the plurality of gate lines ([27], [98], [162]; Figs. 9, 13A);
a plurality of touch lines connected to the plurality of vertical (TE1) touch electrodes (Fig. 9 at SL1: between lower TE1 and PD-TSU); and
a plurality of touch lines connected to the plurality of horizontal (TE2) touch electrodes (Fig. 9 at SL2: between TE2 and PD-TSU),
wherein at least one of the plurality of TE1 touch lines vertically overlaps at least one of the plurality of data link lines in a cross-sectional view (Figs. 5 and 9: these Figures show different layers of the device, which taken together indicate that a cross-sectional side view of the device would show vertical overlap of the elements).
Park does not expressly teach that the TE1 electrodes are driving touch electrodes connected to driving touch lines, and that the TE2 electrodes are sensing touch electrodes connected to sensing touch lines. Lee teaches that mutual capacitance touch electrodes may be driven as driving vertical touch electrodes and sensing horizontal electrodes ([74]). The suggestion and motivation to modify the teaching of Park by the teaching of Lee is present as both teach similar shaped touch electrodes, and Park does teach that the touch electrodes may be driven as mutual capacitance touch electrodes ([136]). Thus, before the effective filing date of the current application, the combination of Park and Lee would have rendered obvious, to one of ordinary skill in the art, the limitations of the touch sensor including a plurality of driving touch electrodes arranged in the second direction as the plurality of data lines, and a plurality of sensing touch electrodes arranged in the first direction as the plurality of gate lines; a plurality of driving touch lines connected to the plurality of driving touch electrodes; and a plurality of sensing touch lines connected to the plurality of sensing touch electrodes, wherein at least one of the plurality of driving touch lines vertically overlaps at least one of the plurality of data link lines in a cross-sectional view.
Park does not teach that the plurality of TE1 touch lines overlap a first portion of the common electrode in the non-active area and that the plurality of TE2 touch lines overlap a second portion of the common electrode in the non-active area. However, Kim teaches that a cathode electrode extends into the non-active area where it overlaps touch lines, and that the cathode electrode may be a common electrode ([102], [132]; Fig. 5, Fig. 6 at CE, SL). The suggestion to modify the teaching of Park by the teaching of Kim is present as both teach similar touch displays with similar configurations of touch electrodes, touch lines, and pads, including a cathode electrode. The motivation is to simplify manufacturing technique by applying the cathode electrode in a single layer over the substrate. Thus, the combination of Park and Kim would have rendered obvious, to one of ordinary skill in the art, the limitation that the plurality of TE1 touch lines overlap a first portion of the common electrode in the non-active area and that the plurality of TE2 touch lines overlap a second portion of the common electrode in the non-active area. Furthermore, taking into account the combination of Park and Lee as explained above, before the effective filing date of the current application, the combination of Park, Kim, and Lee would have rendered obvious, to one of ordinary skill in the art, the limitations of the plurality of driving touch lines overlapping with a first portion of the common electrode in the non-active area and the plurality of sensing touch lines overlapping with a second portion of the common electrode in the non-active area.
Regarding claim 14, Park further teaches wherein the light emitting element further includes a pixel electrode (Fig. 8 at AE), and a light emitting layer (Fig. 8 at EML) arranged between the pixel electrode and the common electrode (Fig. 8 at CE).
Regarding claim 15, Park further teaches wherein the plurality of driving touch lines include a first set that overlaps the plurality of data link lines, and a second set that does not overlap the plurality of data link lines (Fig. 9: the bottom set of touch lines overlaps the data link lines, while the top set of touch lines (that also runs along the side) does not overlap the data link lines; the data link lines may be seen in Fig. 5 ).
Regarding claim 16, Park further teaches wherein the first set of the plurality of driving touch lines and the second set of the plurality of driving touch lines extend away from the active area in opposite directions (Fig. 9: the bottom set and top set of touch lines both extend away from the active area in opposite directions). 
Regarding claim 17, Park further teaches wherein the first set of the plurality of driving touch lines and the plurality of data link lines extend away from the active area in the same direction (Figs. 5, 9: both extend away from the active area downward).
Regarding claim 18, Park further teaches wherein the plurality of sensing touch lines are arranged to not overlap the plurality of data link lines (Figs. 5, 9).
Regarding claim 20, Park further teaches wherein a plurality of data pads are disposed in the non-active area and electrically connected to the plurality of data link lines (Fig. 5 at PD-DPD), wherein a plurality of TE1 touch pads are disposed in the non-active area and electrically connected to the plurality of TE1 touch lines (Fig. 9 at left PD-TSU), and wherein a plurality of TE2 touch pads are disposed in the non-active area and electrically connected to the plurality of TE2  touch lines (Fig. 9 at right PD-TSU). As explained regarding the parent claim above, the combination of Park and Lee renders obvious that the SL1 touch lines are driving touch lines, and the SL2 touch lines are sensing touch lines. Likewise, the combination of Park and Lee renders obvious that the TE1 touch pads are driving touch pads and the TE2 touch pads are sensing touch pads. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations wherein a plurality of data pads are disposed in the non-active area and electrically connected to the plurality of data link lines, wherein a plurality of driving touch pads are disposed in the non-active area and electrically connected to the plurality of driving touch lines, and wherein a plurality of sensing touch pads are disposed in the non-active area and electrically connected to the plurality of sensing touch lines. Park does not expressly teach wherein among the plurality of driving touch pads and the plurality of sensing touch pads, the plurality of driving touch pads are arranged closer to the plurality of data pads than the plurality of sensing touch pads are arranged to the plurality of data pads. However, Kim teaches wherein among the plurality of vertical touch pads and the plurality of touch pads connected to horizontal row electrodes, the plurality of vertical touch pads are arranged closer to the plurality of data pads than the plurality of horizontal electrode connected touch pads are arranged to the plurality of data pads (Figs. 2, 3). As explained regarding the parent claims above, the combination of Park and Lee renders obvious that the vertical touch lines are driving touch lines and that the touch lines connected to the horizontal electrode rows are sensing touch lines. Similarly, Park and Lee render obvious that the vertical touch pads are driving touch pads and that that the touch pads connected to the touch lines connected to the horizontal electrode rows are sensing touch pads. Thus, before the effective filing date of the current application, the combination of Park, Lee, and Kim would have rendered obvious, to one of ordinary skill in the art, the limitations wherein among the plurality of driving touch pads and the plurality of sensing touch pads, the plurality of driving touch pads are arranged closer to the plurality of data pads than the plurality of sensing touch pads are arranged to the plurality of data pads.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
The Applicant argues that Figs. 5 and 9 of Park only show connection with a data pad. See Remarks at 10. Applicant’s argument is unpersuasive because Figs. 5 and 9 show different, overlapping layers of the same device. Thus, the two Figures overlaid on top of each other show that at least some data link lines of Fig. 5 overlap with some driving touch lines of Fig. 9. Thus, Figs. 5 and 9 indicate to one of ordinary skill in the art, that from a side cross-sectional view, the elements vertically overlap.
The Applicant has requested that consideration of the double patenting rejections be held in abeyance. While in the past, double patenting rejections were occasionally held in abeyance, such requests are no longer observed as the rules for abeyance do not apply to double patenting rejections, which are not objections as to form of the claims. See 37 CFR 1.111(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692